547 So. 2d 1236 (1989)
Michael Frederic MORROW, et al., Appellants,
v.
STATE of Florida, Appellee.
Nos. 88-1010, 88-1218, 88-1219, 88-1345, 88-1488, 88-1489, 88-1568, 88-1569, 88-1572, 88-2185, 88-2264 and 88-2265.
District Court of Appeal of Florida, Fifth District.
April 18, 1989.
On Motion for Rehearing and Rehearing, August 10, 1989.
James B. Gibson, Public Defender, and Nancye R. Crouch, Asst. Public Defender, Daytona Beach, for appellants.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Fleming Lee, Asst. Atty. Gen., Daytona Beach, for appellee.
On Motion for Rehearing and Rehearing, En Banc August 10, 1989.
PER CURIAM.
AFFIRMED.
DAUKSCH and GOSHORN, JJ., and CONRAD, R.F., Associate Judge, concur.

ON MOTION FOR REHEARING AND MOTION FOR REHEARING EN BANC
DAUKSCH, Judge.
Appellant requests in his motion that we certify the question decided in this appeal. We oblige by certifying to the Supreme *1237 Court of Florida the following question of great public importance.

IS SECTION 893.13(1)(e), FLORIDA STATUTES (1987) CONSTITUTIONAL?
See also State v. Burch, 545 So. 2d 279 (Fla. 4th DCA 1989).
The motion for rehearing is otherwise denied and the motion for rehearing en banc is denied.
It is so ordered.
GOSHORN, J., and CONRAD, R.F., Associate Judge, concur as to the Motion for Rehearing.
DANIEL, C.J., and ORFINGER, COBB, SHARP, COWART and GOSHORN, JJ., concur as to the Motion for Rehearing En Banc.